NUMBERS 13-15-00231-CV

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG

                           IN THE MATTER OF M.E.D., A CHILD


                    On appeal from the County Court at Law No. 2
                             of Victoria County, Texas.


                                MEMORANDUM OPINION
                  Before Justices Garza, Benavides, and Longoria
                    Memorandum Opinion by Justice Longoria

       M.E.D.1, a juvenile, was charged with theft. See TEX. PENAL CODE ANN. § 31.03

(West, Westlaw through 2015 R.S.). The trial judge found that the allegations were true.

M.E.D. was ordered into the custody of the Texas Juvenile Justice Department. In a

single issue, M.E.D. challenges the legal sufficiency of the evidence to support his

adjudication of guilt for theft. We affirm.



       1   We refer to appellant by his initials in order to protect his privacy. See TEX. R. APP. P. 9.8(b).
                                         I. BACKGROUND

       As of January 21, 2015, Paradise Auto Sales had a white Ford Windstar van in its

inventory. R.A. and D.G., both juveniles, were together at Paradise Auto Sales when

R.A. stole the key to the van. R.A. testified that he and D.G. went to M.E.D.’s house to

wait for Paradise Auto Sales to close. Several hours later, R.A., D.G., and M.E.D. all

began walking toward the dealership. While they were walking to the dealership, R.A.

claims that he and D.G. informed M.E.D. of their plans to steal the van. R.A. stated that

he and D.G. “knew that [M.E.D.] was on a monitor and we tried to talk him out of it but he

still wanted to go.” In response, M.E.D. removed the court-ordered GPS tracking unit he

was wearing before they arrived at the dealership. R.A. testified that upon arriving at the

dealership, “we made sure the dealership was closed.” A car salesman that worked at

Paradise Auto Sales was heading home when he noticed a couple of “youth[s]” standing

next to the van. After he saw the van pull out of the dealership, he called 911. The police

pulled over the vehicle and testified that R.A. was driving and M.E.D. was in the front

passenger seat.

       On February 10, 2015, M.E.D. was charged with theft of property of a value greater

than $1,500 but less than $20,000. See id. M.E.D. elected to have a trial before the

bench. The adjudication hearing was held on April 16, 2015. After hearing evidence and

arguments, the trial court found the allegations of delinquent conduct to be “true” and

decided that it was in M.E.D.’s best interest to place him in the custody of Texas Juvenile

Justice Department. This appeal followed.




                                            2
                                  II. LEGALLY SUFFICIENT EVIDENCE

         In his sole issue on appeal, M.E.D. argues that the evidence is legally insufficient

to support his conviction for theft.

A.       Standard of Review and Applicable Law

         Although juvenile cases are civil cases, challenges to the sufficiency of the

evidence in such cases are resolved utilizing the same standard of review applicable in

adult criminal cases. In re R.R., 373 S.W.3d 730, 734 (Tex. App.—Houston [14th Dist.]

2012, pet. denied). Thus, we review the evidence in the light most favorable to the

prosecution to determine whether any rational trier of fact could have found the essential

elements of the offense beyond a reasonable doubt. Wise v. State, 364 S.W.3d 900, 903

(Tex. Crim. App. 2012) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)). We defer

to the fact finder’s determinations on the weight and credibility of evidence. Id. at 904.

When the record supports conflicting inferences, we presume the fact finder resolved the

conflict in the prosecution’s favor and defer to that determination. See id. It is not the

State’s burden to disprove “every conceivable alternative to the defendant’s guilt”; the

State must simply prove the essential elements of the crime beyond a reasonable doubt.

Temple v. State, 390 S.W.3d 341, 363 (Tex. Crim. App. 2013). Thus, on appeal, we

determine only if a reasonable fact finder could have found the essential elements of theft

beyond a reasonable doubt. See Whatley v. State, 445 S.W.3d 159, 166 (Tex. Crim. App.

2014).

         The legal sufficiency of the evidence is measured against the elements of the

offense as defined by a hypothetically correct jury charge. Malik v. State, 953 S.W.2d
234, 240 (Tex. Crim. App. 1997). A person commits the offense of theft if the person



                                              3
unlawfully appropriates property with the intent to deprive the owner of the property

without the owner’s consent. TEX. PENAL CODE ANN. § 31.03 (West, Westlaw through

2015 R.S.). Under the law of parties, the State does not have to prove that a person

physically committed the crime, but the evidence must be sufficient to show that even

though the criminal conduct was performed by another, the defendant was still criminally

responsible for that other person’s behavior. Id. § 7.01(b)(c) (West, Westlaw through

2015 R.S.). To be criminally responsible for another person’s conduct, a person must

have acted with the “intent to promote or assist the commission” of the offense by

soliciting, encouraging, directing, aiding, or attempting to aid the other person to commit

the offense. Id. § 7.02(a)(2) (West, Westlaw through 2015 R.S.).

         Mere presence at a crime scene is insufficient to establish guilt under the law of

parties. See Gross v. State, 380 S.W.3d 181, 186 (Tex. Crim. App. 2012). However,

presence at the crime scene can be sufficient when combined with evidence that the

defendant encouraged the commission of the offense by his acts, words, or deeds.

Burdine v. State, 719 S.W.2d 309, 315 (Tex. Crim. App. 1986). To determine whether

the defendant was a party to the offense, the fact finder may “look to events occurring

before, during, and after the commission of the offense” that show an “understanding and

common design to do the prohibited act.” Ransom v. State, 920 S.W.2d 288, 302 (Tex.

Crim. App. 1994). Circumstantial evidence can assist the fact finder in establishing party

status. See id.

B.       Discussion

         M.E.D. argues that the evidence is legally insufficient to support his conviction of

theft.   Specifically, he argues that the evidence clearly established that he did not



                                              4
personally appropriate the van and that he did nothing to encourage or aid in the

commission of the theft. The State agrees that M.E.D. did not physically appropriate the

van. However, the State argues that the evidence is sufficient to show that M.E.D. was

a party to the commission of the offense and did encourage and assist in the theft.

      The evidence clearly established that R.A., D.G., and M.E.D. were all in the vehicle

when it was pulled over by the local police officers. It further establishes that R.A. and

D.G. told M.E.D. about their intentions to steal the car and that M.E.D. took off his GPS

tracking unit before arriving at the dealership. M.E.D. argues that this is not enough to

show that he encouraged the theft. In support of this proposition, M.E.D. cites a case in

which J.W., a juvenile, was charged with aggravated assault. See In re J.W., No. 14-12-

00675-CV, 2014 WL 708484, at *2 (Tex. App.—Houston [14th Dist.] 2014, no pet.) (mem.

op.). J.W. and several of his friends were driving a vehicle they had stolen. Id. One of

J.W.’s friends saw another car and decided he wanted to steal that one, too. Id. The

driver of the stolen vehicle pulled over; J.W.’s friend held a shotgun to the other driver

and ordered him out of the car. Id. The court of appeals found that J.W. was not a party

to the aggravated assault because he did nothing to encourage his friend’s independent

actions to steal the other vehicle at gunpoint and did not know his friend’s plans

beforehand. Id.

      However, J.W.’s case is materially different from the present case because there

was evidence that M.E.D. knew that his friends intended to steal the van. J.W., on the

other hand, was essentially a witness to his friend’s aggravated robbery; J.W. did not

know his friend was going to commit aggravated assault. See id. That case was not

about J.W.’s criminal responsibility as to the actual car theft. See id. Here, M.E.D. knew



                                            5
R.A. and D.G.’s plans before arriving at the dealership. R.A. and D.G. actively tried to

prevent M.E.D. from coming along, but M.E.D. persisted and came along regardless.

Furthermore, M.E.D. removed his GPS tracking unit to accompany his friends in their

theft. All of these facts support the inference that M.E.D. understood his friends’ plans

and intended to encourage his friends in the commission of the offense. See Ransom,
920 S.W.2d at 302. Also, R.A.’s statement that “we made sure the dealership was

closed” suggests that all three secured the premises. Providing reconnaissance of the

planned crime scene is enough to establish a defendant as a party to the offense. See

Johnson v. State, 6 S.W.3d 709, 711 (Tex. App.—Houston [1st Dist.] 1999, pet. ref'd).

But M.E.D. also entered the van with R.A. and D.G., further supporting the inference that

M.E.D. understood and accepted the “common design” to do the prohibited act. See

Ransom, 920 S.W.2d at 302. R.A. later testified that M.E.D. did “nothing” to assist in the

theft, which conflicts with his earlier statement that M.E.D. helped secure the premises.

However, the trial court presumably resolved this conflict in favor of the State. See Wise,
364 S.W.3d at 903.      Looking at all the evidence in the light most favorable to the

prosecution, we find that a reasonable fact finder could find beyond a reasonable doubt

that M.E.D. was a party to the theft. See id.

       We conclude that the evidence is legally sufficient to uphold M.E.D.’s adjudication.

We overrule M.E.D.’s sole issue.

                                         III. CONCLUSION

       We affirm the trial court’s judgment.

                                                   NORA LONGORIA,
                                                   Justice
Delivered and filed the
24th day of November, 2015.

                                               6